Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 33.4 Certification Regarding Compliance with Applicable Servicing Criteria 1. DFS-SPV L.P. and Dell Financial Services L.P., as the party performing on behalf of DFS-SPV L.P. (collectively, the Subservicer), are responsible for assessing compliance with the servicing criteria applicable to it under paragraph (d) of Item 1122 of Regulation AB, as of December 31, 2006 and for the period from March 23, 2006 to December 31, 2006 (the Reporting Period), as set forth in Appendix A hereto.
